Citation Nr: 1029248	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army for 
20 years and 3 months, retiring in March 1962.  He died in mid-
1989 at the age of 67.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto 
Rico, which denied entitlement to the benefit currently sought on 
appeal.

This appeal was subject to a prior remand by the Board in June 
2009 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has been 
returned to the Board for further appellate review.  
 
The Board notes that in the course of her appeal, the appellant 
has raised the issue of medical malpractice in the Veteran's 
terminal care.  See, e.g., Appellant's statement to resident 
commissioner, July 2008.  However, this care was provided at a 
U.S. Naval Hospital, rather than a VA medical facility.  See 
Certificate of Death, May 1989.  As such, the provisions of 
38 U.S.C.A. § 1151 are not applicable and need not be discussed 
further herein, as there is no evidence that the hospital care in 
question was furnished under any law administered by the 
Secretary, either by a VA employee or in a VA facility as defined 
by law.  38 U.S.C.A. § 1151(a)(1).   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the appellant's 
claim for service connection for the cause of the Veteran's death 
was by Board decision in March 1994, which was based upon a lack 
of evidence that the Veteran's fatal conditions were related to 
active service or related to his service-connected disabilities, 
and a lack of evidence that his service-connected disabilities 
had debilitating effects so as to hasten the Veteran's death.  

2.  Evidence presented since the March 1994 denial is generally 
duplicative in nature and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1993). 

2.  The evidence added to the record since March 1994 is not new 
and material, and the claim of service connection for the cause 
of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  
In correspondence dated in March 2007 and October 2009, VA 
satisfied its duty to notify the appellant under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the October 2009 notice informed the appellant of 
the appropriate standard for new and material evidence and 
explained that in order to reopen the case, any additional 
evidence submitted must relate to a relationship between the 
primary or contributory cause of the Veteran's death and a 
disability incurred or aggravated during service, because the 
absence of such evidence was the reason for the prior denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice also 
informed the appellant of the conditions for which service 
connection had been established at the time of the Veteran's 
death, as well as the information and evidence needed to 
establish service connection benefits for the cause of death 
based upon a previously service-connected disability, or upon a 
condition not yet service-connected.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

Although the October 2009 notice was delivered after the initial 
denial of the claim, the claim was subsequently readjudicated 
based on all the evidence in the January 2010 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as a 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  Thus, the appellant was not 
precluded from participating effectively in the processing of her 
claim and the late notice did not affect the essential fairness 
of the decision.  

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is then not new 
and material, the claim is not reopened, and VA's duties have 
been fulfilled.  See 38 U.S.C. § 5103A(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  Here, no new 
source of information was identified by the appellant; 
nonetheless, the Board sought an additional medical opinion to 
determine the relative likelihood of a medical relationship 
between the Veteran's service-connected lung disabilities and the 
cause of his death.  VA opinion, December 2009; Board remand, 
June 2009.  In all, VA's duties to notify and assist have been 
fulfilled.

New and Material Evidence

A review of the record reveals that the appellant's claim for 
service connection for the cause of the Veteran's death was 
previously denied by a March 1994 Board decision which determined 
that the evidence did not show that a disability of service 
origin was causally related to the Veteran's death.  The 
appellant did not appeal this decision and it became final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1993).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Generally speaking, evidence presented in this case since March 
1994 pertains to matters other than that currently on appeal, 
such as unrelated pension issues.  Lay arguments presented by the 
appellant and her representative with regard to service 
connection for the cause of the Veteran's death are essentially 
cumulative of information and evidence previously considered.  
Furthermore, although a VA medical opinion, not previously 
considered, was obtained in December 2009, and this opinion 
relates to an unestablished fact necessary to substantiate the 
claim, it does not raise a reasonable possibility of 
substantiating the claim.  Instead, the new medical opinion 
provides further evidence against the appellant's claim.  

Specifically, the examiner opined that because the Veteran was 
described as well developed and well nourished with clear lungs 
at the time of his terminal hospital admission in May 1989, his 
service-connected bronchitis and bronchial asthma were not a 
principal or contributory cause of his death which has been 
medically determined to be due to complications of colon cancer.  
VA opinion, December 2009; see also Forensic pathology autopsy 
report, October 1989 (translated from Spanish to English).  The 
December 2009 VA examiner explicitly opined that there was no 
evidence of any significantly disabling pulmonary disease that 
would have rendered the Veteran materially less capable of 
resisting the effects of other disease primarily causing his 
death.  

As such, the evidence submitted since the last final denial, even 
where new, is not material to the claim in that it does not raise 
a reasonable possibility of substantiation.  Therefore, the Board 
finds that no new and material evidence has been submitted and 
the claim for service connection for the cause of the Veteran's 
death is not reopened.  38 C.F.R. § 3.156(a).  As the 
preponderance of the evidence is against the appellant's claim, 
the benefit of the doubt provision does not apply.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


